                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 BARRY KOONCE,                                    §
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §   CASE NO. 4:19-CV-428-RWS-KPJ
                                                  §
 CITY OF TOM BEAN, TEXAS,                         §
 and ZACH SMITH,                                  §
                                                  §
         Defendants.                              §
                                                  §

                                            ORDER


        Before the Court is the Magistrate Judge’s proposed findings of fact and

recommendations (Docket No. 27) that Defendant Zach Smith’s Motion to Dismiss (Docket No.

10) and Defendant City of Tom Bean, Texas’s Motion to Dismiss (Docket No. 11) be granted.

        Having received the Report, and no timely objections being filed, the Court is of the

opinion that the findings and conclusions of the Magistrate Judge are correct and adopts the

Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, Smith’s Motion to Dismiss (Docket No. 10) and the City’s Motion to

Dismiss (Docket No. 11) are hereby GRANTED, and Plaintiff’s claims are DISMISSED

WITH PREJUDICE.

        All relief not previously granted is DENIED. The Clerk of Court is directed to CLOSE

this civil action.
SIGNED this 9th day of March, 2020.



                                            ____________________________________
                                            ROBERT W. SCHROEDER III
                                            UNITED STATES DISTRICT JUDGE




                              Page 2 of 2
